TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-02-00349-CR




                                    The State of Texas, Appellant

                                                   v.

                                  Brian Thomas Shurbet, Appellee




                 FROM THE COUNTY COURT AT LAW NO. 6 OF TRAVIS COUNTY
                  NO. 597,076, HONORABLE JAN BRELAND, JUDGE PRESIDING




                 The State=s motion to dismiss this appeal is granted. See Tex. R. App. P. 42.2(a). The

appeal is dismissed.




                                                __________________________________________

                                                Jan P. Patterson, Justice

Before Justices Kidd, Patterson and Puryear

Dismissed on Appellant=s Motion

Filed: June 21, 2002

Do Not Publish